DETAILED ACTION

Status of Claims
This action is in reply to amendment and response filed on January 11, 2022. Claims 1-6 are cancelled. Claims 7-9 are withdrawn and amended. Claims 10-13 are withdrawn. Claims 14-15 and 17-18 have been amended. Claims 14-19 are pending and have been examined.

Response to Arguments
101: The Applicant’s arguments and amendments with respect to the 101 rejection have been fully considered and are not persuasive.
The Applicant argues (p. 9) that the claim limitations are not encompassed by commercial or legal interactions subgrouping of certain methods of organizing human activity. The Examiner disagrees. The limitations are directed to payment processing which is analogous to “receiving payment from the sponsor of the ad” example or “mitigating settlement risk” example within commercial or legal interactions (see MPEP 2016.04(a)(2)(B). Additionally, the limitations are analogous to “local processing of payments for remotely purchased goods” example within fundamental economic practices or principles subgrouping (see MPEP 2016.04(a)(2)(A)).
Next, the Applicant argues (pp. 9-10) that the additional elements of APIs mapping requests to different checkouts integrates the abstract idea to a practical application. The Examiner disagrees. The additional elements merely add the words  “apply it” (or an equivalent) with the judicial exception, or are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2016.05(f)). In particular the additional elements of APIs mapping requests are analogous to “a commonplace business method or mathematical algorithm being applied on a general purpose computer” because the limitations apply a payment API to perform a payment transaction on a general purpose computer.
Next, the Applicant argues (pp. 10-11) that the additional elements integrate the abstract idea into a practical application because they are analogous to example 42. Example 42 recites “the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user”. The Applicant’s limitations do not recite any remote access to users through a GUI and automatically converting collected (non-standard) medical records to a standard format. Instead, the Applicant’s limitations merely encompass API selection based on incoming data to facilitate payment transaction as such is analogous to “local processing of payments for remotely purchased goods” example within fundamental economic practices or principles subgrouping (see MPEP 2016.04(a)(2)(A)). As such, the limitations do not integrate the abstract idea into a practical application.
Next, the Applicant argues (pp. 11-12) that the limitations recite something significantly more than the abstract idea based on the claim limitations involving more than performance of a well-understood, routine, and conventional activities previously known in the industry. The Examiner did not reject the claim limitations under Step 2B analysis using the well-understood, routine, and conventional activities argument. Instead the Examiner stated “the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I), (A), (f), & (h))”. Berkheimer evidence of the use of computer to implement the abstract idea is provided by the Applicant’s own disclosure in par. [0037] “the processor”.
As such, the 101 rejection is maintained.

103: The Applicant’s arguments and amendments with respect to the 103 rejection have been fully considered and are not persuasive.
Applicant’s substantive amendments render the Applicant’s arguments moot. Applicant essentially argues that the amended claims overcome the cited references in the non-final rejection. The substantive amendments necessitate an updated search and consideration.
Due to the substantive amendments, new grounds of rejection have been applied to address the amendments and the 103 rejection is presented below that address claims 14-19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 14 is directed to a “non-transitory computer readable storage medium”.

Claim 14 is directed to the abstract idea of payments processing which is grouped under fundamental economic practices or principles and commercial or legal interactions subgroupings within certain methods of organizing human activity in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 14 recites “receive and store a first format and protocol specific to … and a second format and protocol specific to …”, “assemble a list of payment accounts for a user … through a first call … including a token specific to the user and a second call … including the token specific to the user”, “receive a first request associated with a first checkout by the user at a first party, based on a first one of the payment accounts, …, from … associated with the first party”, “map the first request into a first message in the first format and protocol specific to …”, “receive a second request associated with a second checkout by the user at the first party, based on a second, different one of the payment accounts, …, from … associated with the first party”, “map the second request into a second message in the second format and protocol specific to …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a first SDK”, “a second SDK”, “a processor”, “a service provider computing device”, “first network”, “second network”, “a secure remote initiator”, “a first application programing interface (API) of the first network”, “a second API of the second network” represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular technological environment or field of use (see MPEP 2106.05 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of processing payments. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of payments processing using computer technology (e.g. the processor, see specification as filed, ¶ [0037]). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I), (A), (f), & (h)).

Hence claim 14 is not patent eligible.

As per dependent claims 15-19, these claims further define the abstract idea noted in claim 14. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 15-19 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190141021 A1 (Isaacson) in view of US 10909618 B1 (Mortensen) in further view of US 20190332706 A1 (Leon).

As per claim 14, Isaacson teaches,
a package of software development kits (SDKs) including at least a first SDK and a second SDK, wherein when the executable instructions are executed by a processor of a service provider computing device, the executable instructions cause the processor to (FIG. 9, items 912, 918, ¶ [0189] )
assemble a list of payment accounts for a user from the first network (¶ [0191] “Amazon.com”) and the second network (¶ [0191] “Google Wallet”), via the first SDK, through a first call of a SDK of the first network including a token specific to the user and a second call of a SDK of the second network including the token specific to the user (¶ [0191]);
receive a first request associated with a first checkout by the user at a first party, based on a first one of the payment accounts, via the second SDK, from a secure remote initiator associated with the first party (FIG. 10, item 1010, ¶ [0197])
map the first request into a first message in the first format and protocol specific to the first API of the first network, via the second SDK (¶ [0200])

Isaacson does not explicitly teach, however, Mortensen teaches,
receive a second request associated with a second checkout by the user at the first party, based on a second, different one of the payment accounts, via the second SDK, from the secure remote initiator associated with the first party (col. 9, lines 18-45 “other entity may expose an API that enables a process (e.g., migration module(s) 134) to send a communication specifying different bill payment or other funds transfer options after providing the customers credentials”),
map the second request into a second message in the second format and protocol specific to the second API (col. 4, lines 15-43 “the appropriate security credentials …”) of the second network (FIG. 1A, items 134, 130B), via the second SDK (FIG. 1A, item 130B, col. 10, lines 26-51 “the customer’s credentials”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide alternative payment option via an API of Mortensen in the API based payment mechanism of Isaacson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of API based payment processing and because providing an alternative API based payment option improves payment processing via APIs by switching payment options to accommodate a variety of payment scenarios based on associated transaction.

Isaacson does not explicitly teach, however, Leon teaches,
receive and store a first format and protocol specific to a first application programing interface (API) of a first network (FIG. 1, ¶ [0017] “data structures 112a-f include corresponding APIs 114a-f”) and a second format and protocol specific to a second API of a second network (FIG. 1, ¶ [0017] “data structures 112a-f include corresponding APIs 114a-f”), wherein the first format and protocol are different than the second format and protocol (¶ [0018] “The data may be wholly different among the data structures 112a-f”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide alternative payment option via APIs of Leon in the API based payment mechanism of Isaacson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of API based payment processing and because providing an alternative API based payment option improves payment processing via APIs by switching payment options to accommodate a variety of payment scenarios based on associated transaction.

As per claim 15, combination of Isaacson, Mortensen and Leon teach all the limitations of claim 14. Isaacson also teaches, 
for each of the payment accounts in the list of payment accounts, append, via the first SDK, a network scheme identifier to the payment account, the network scheme identifier indicative of a one of the first network and the second networks to which the payment account is associated (¶ [0180]),
identify, via the first SDK, the first network associated with the first one of the payment accounts based on the network scheme identifier appended to the first one of the payment accounts (¶ [0180]).

Isaacson does not explicitly teach, however, Mortensen teaches,
identify, via the first SDK, the second network associated with the second one of the payment accounts based on the network scheme identifier appended to the second one of the payment accounts (col. 5, lines 51-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide alternative payment option via an API of Mortensen in the API based payment mechanism of Isaacson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of API based payment processing and because providing an alternative API based payment option improves payment processing via APIs by switching payment options to accommodate a variety of payment scenarios based on associated transaction.

As per claim 17, combination of Isaacson, Mortensen and Leon teach all the limitations of claim 14. Isaacson also teaches,
wherein the executable instructions, when executed by the processor, further cause the processor to (¶ [0047]-[0048]),
transmit the first message to the SDK and/or the first API of the first network, thereby allowing the first network to process a network transaction in connection with the first checkout (FIG. 11, ¶ [0204], ¶ [0207]).

Isaacson does not explicitly teach, however, Mortensen teaches,
transmit the second message to the SDK and/or the second API of the second network, thereby allowing the second network to process a network transaction in connection with the second checkout (col. 9, lines 18-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide alternative payment option via an API of Mortensen in the API based payment mechanism of Isaacson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of API based payment processing and because providing an alternative API based payment option improves payment processing via APIs by switching payment options to accommodate a variety of payment scenarios based on associated transaction.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Isaacson in view of Mortensen in view of Leon in further view of US 20170300909 A1 (Bansal).

As per claim 16, combination of Isaacson, Mortensen and Leon teach all the limitations of claims 14 and 15. 
Isaacson does not explicitly teach, however, Bansal teaches,
wherein the network scheme identifier appended to each of the payment accounts is based on a bank identification number (BIN) of an account number for said account (¶ [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an account number based on BIN of Bansal in the API based payment mechanism of Isaacson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of API based payment processing and because providing an account number based on BIN improves transaction routing by ensuring correct routing of the transaction based on the BIN number associated with the financial institution.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson in view of Mortensen in view of Leon in further view of US 20160063479 A1 (Duan).

As per claim 18, combination of Isaacson, Mortensen and Leon teach all the limitations of claim 14. Isaacson teaches,
wherein the executable instructions, when executed by the processor, further cause the processor to (¶ [0047]-[0048]),

Isaacson does not explicitly teach, however Duan teaches,
wherein the first and second requests are first and second payload requests (¶ [0008] “a transfer request”, ¶ [0017] “the payee account prompt message”), and wherein the first payload request includes a first correlation ID specific to the first network and wherein the second payload request includes a second correlation ID specific to the second network (¶ [0008] “sending … the transfer request to the payment server … the transfer request includes a first session identifier”, ¶ [0012] “the payment server receives a payee account prompt message”, ¶ [0017] “the payee account prompt message includes a second session identifier”),
request, via the second SDK, a payload from the first network, through the first API of the first network and the first message, based on the first correlation ID (¶ [0168] “the sending module 11 is configured to send a transfer request to a payment server, where the transfer request includes a first session identifier, and the first session identifier is used to identify first account information”),
request, via the second SDK, a payload from the second network, through the second API of the second network and the second message, based on the second correlation ID (¶ [0169] “the receiving module 12 is configured to receive second account information that is sent according to the transfer request by the payment server, where the second account information is account information that is determined by the payment server according to the second session identifier after the payment server receives a payee account prompt message”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide alternative payment request routing of Duan in the API based payment mechanism of Isaacson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of API based payment processing and because providing alternative payment request routing improves payment processing by providing redundancy in payment processing to manage outages.

As per claim 19, combination of Isaacson, Mortensen, Leon and Duan teach all the limitations of claims 14 and 18. Isaacson also teaches,
wherein the executable instructions, when executed by the processor, further cause the processor to (¶ [0047]-[0048]),

Isaacson does not explicitly teach, however, Duan teaches,
receive account information for the first one of the payment accounts from the first network, in response to the first message for the payload from the first network (¶ [0028] “receiving, by a payment server, a transfer request sent by a first terminal device, where the transfer request includes a first session identifier, and the first session identifier is used to identify first account information”),
receive account information for the second one of the payment accounts from the second network, in response to the second message for the payload from the second network (¶ [0029] “receiving, by the payment server, a payee account prompt message sent by a second terminal device, where the payee account prompt message includes a second session identifier, and the second session identifier is used to identify second account information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide alternative payment request routing of Duan in the API based payment mechanism of Isaacson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of API based payment processing and because providing alternative payment request routing improves payment processing by providing redundancy in payment processing to manage outages.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692